DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steve Kim on May 9, 2022.  The following amendment is amendment to the previously amended claims dated May 11, 2022.

(Currently Amended). A method for counting people by using an ultra-wideband (UWB) radar configured to emit signals and receive reflected signals, the method comprising the steps of: 
		an ultra-wideband (UWB) radar configured to emit signals and receive reflected 	signals;
computing a probability density function for an amplitude associated with a distance between a reflection point and the UWB radar for each of predetermined headcounts by using sample radar-received signals transmitted from the UWB radar for each of the predetermined headcounts;
 	calculating likelihood values for the headcounts from measured radar-received signals transmitted from the UWB radar by using the probability density function; and
determining a final headcount for the measured radar-received signals, the final headcount corresponding to a highest likelihood value from among the calculated likelihood values, wherein the computing of the probability density function for each of the predetermined headcounts comprises: 
determining a predetermined number of first clusters from the sample radar-received signals for each of the predetermined headcounts, the first clusters including peak values; computing a probability density function for an amplitude associated with a distance between a reflection point and the UWB radar for each of the first clusters, and 2Appl. No.: 16/959,836 Reply to Office action of January 12, 2022 
computing the probability density function for each of the predetermined headcounts by multiplying the probability density functions for each of the first clusters.  

(Canceled)  

(Canceled)  

(Currently Amended) The method for counting people by using the UWB radar according to claim1, wherein the calculating of the likelihood values comprises: 
determining second clusters from the measured radar-received signals, the second clusters determined in a number tantamount to the predetermined number of the first clusters; and 
calculating the likelihood values by using the probability density function for each of the predetermined headcounts from a maximum peak value and a distance value between the reflection point and the UWB radar corresponding to the maximum peak value in each of the second clusters. 
	
(Previous presented) The method for counting people by using the UWB radar according to claim 4, wherein the first and second clusters are determined in order of a largest magnitude of peak values of the sample radar-received signals.  

(Previously Presented) The method for counting people by using the UWB radar according to claim 1, wherein the computing of the probability density function for each of the 3Appl. No.: 16/959,836Reply to Office action of January 12, 2022headcounts represents a log normal distribution.  

(Currently Amended). A device for counting people by using an ultra-wideband (UWB) radar configured to emit signals and receive reflected signals, the device comprising: 
		an ultra-wideband (UWB) radar configured to emit signals and receive reflected		signals;
	a probability density function computation processor configured to compute a probability density function for an amplitude associated with a distance between a reflection point and the UWB radar for each of predetermined headcounts by using sample radar-received signals transmitted from the UWB radar for each of the predetermined headcounts; and
	a headcount prediction processor configured to calculate likelihood values for the headcounts from measured radar-received signals transmitted from the UWB radar by using the probability density function and configured to predict a headcount for the measured radar-received signals by using the likelihood values, 
	wherein the probability density function computation processor comprises a 
	first cluster determination processor configured to determine a predetermined number of first clusters from the sample radar-received signals for each of the predetermined headcounts, the first clusters including peak values; and 
	a function generation processor configured to compute a probability density function for an amplitude associated with a distance between a reflection point and the UWB radar for each 4Appl. No.: 16/959,836 Reply to Office action of January 12, 2022of the first clusters and to compute the probability density function for each of the predetermined headcounts by multiplying the probability density functions for each of the first clusters.  

(Canceled)  

(Previously Presented). The device for counting people by using the UWB radar according to claim 7, wherein the headcount prediction processor comprises: 
	a second cluster determination processor configured to determine second clusters from the measured radar-received signals, the second clusters determined in a number tantamount to the predetermined number of the first clusters; 
	a likelihood calculation processor configured to calculate the likelihood values by using the probability density function for each of the predetermined headcounts from a maximum peak value and a distance value between the reflection point and the UWB radar corresponding to the maximum peak value in each of the second clusters; and 
	a headcount determination processor configured to determine a final headcount for the measured radar-received signals corresponding to a highest likelihood value from among the calculated likelihood values.  

(Canceled)


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648          

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648